ROBB, Associate Justice.
Appeal' from a decision of the Commissioner of Patents refusing eight claims; the first four being for means or apparatus, and ihe remaining four covering the method of treating perishable fruits and vegetables during their transportation in railroad cars. We deem it unnecessary to reproduce those claims here.
. This application discloses a freight car equipped with a charcoal heater designed to perform the double function of supplying heat and carbon monoxide; the heat preventing freezing, and the carbon monoxide arresting the ripening processes of the fruit.
Each of the three tribunals of the Patent Office has carefully considered applicant’s .contentions and rejected them, in view of the state *1018of the art. The patent to Lawton, dated April 19, 1898, discloses the idea of treating fruit in a freight car with carbon monoxide, and the patent to Saunders, dated October 1, 1912, discloses the idea of heating such a car with a charcoal' stove.
It being common knowledge that a charcoal stove will give off carbon monoxide under certain conditions, we agree with the Patent Office that it was not invention to generate the carbon monoxide in the car, instead of supplying it from an outside source. In other words, it does not follow that, because applicant has devised a heater capable of performing a double function and upon which he has received a patent, he also is entitled to a patent upon a process fully disclosed long prior to his entry into the field.
The decision is affirmed.
Affirmed.